OPINION OF THE COURT
Vincent R. Balletta, Jr., J.
Motion by the plaintiff for an order granting the plaintiff leave to file an amended judgment in the total sum of $108.38 is granted, there being no opposition.
On October 27, 1981, the plaintiff entered a default judgment against the defendant in the sum of $81.98. Plaintiff sought to have its disbursements in the sum of $26.40 added to the judgment but the clerk refused to do so.
While the clerk would properly refuse to enter costs since the amount recovered did not exceed $500 (CPLR 8102), the plaintiff is entitled to recover disbursements by virtue of CPLR 8301 (subd [c]), which provides in pertinent part: “The court * * * shall allow taxation of disbursements by a party not awarded costs in an action for a sum of money only where he recovers the sum of fifty dollars or more.”
Since in this action the plaintiff has recovered more than $50, it is entitled to disbursements, and upon service of a copy of this order upon the County Clerk, the plaintiff shall be permitted to enter an amended judgment in the sum of $108.38.